IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-31270
                           Summary Calendar



                       TYRONNE M. WILLIAMS,

                                              Plaintiff-Appellant,

                                versus

         ORLEANS PARISH CRIMINAL SHERIFF OFFICE; ET AL.,

                                                        Defendants,

ORLEANS PARISH CRIMINAL SHERIFF OFFICE; CHARLES C. FOTI, JR.,
   Sheriff, Orleans Parish Prison; KENNETH DAIGLE, Deputy; STUN
TECH, INC.; DAMOND BARTLETT, Deputy,

                                              Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 98-CV-543-F
                        --------------------
                            June 27, 2000
Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Tyronne M. Williams appeals the district court’s grant of

summary judgment in favor of the Orleans Parish Criminal Sheriff’s

Office, Sheriff Charles Foti, Deputy Kenneth Daigle, and Deputy

Damond Bartlett and the district court’s grant of dismissal in

favor of Stun Tech, Inc.    Williams argues that genuine issues of

material fact precluded summary judgment in favor of Sheriff Foti



     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and the deputies.          Williams also argues that he stated a claim

against Stun Tech.

     Williams       does   not   brief   the   dismissal     of   the   State    of

Louisiana.     While Williams mentions the issues of the adequacy of

his medical needs and the dismissal of the Orleans Parish Criminal

Sheriff’s Office, Williams does not provide any coherent arguments,

citations to the record, or citations to authorities. These issues

are inadequately briefed and deemed waived.               See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993); Fed. R. App. P. 28(a)(9)(A).



     Williams did not submit evidence that the deputies responded

with deliberate indifference to the risk of a shock by the shock

belt. See Olabisiomotosho v. City of Houston, 185 F.3d 521, 525-26

(5th Cir. 1999).       Williams has not provided any summary judgment

evidence that Sheriff Foti employed an unconstitutional policy.

See Alton v. Texas A & M University, 168 F.3d 196, 200 (5th Cir.

1998).    Accordingly, Williams failed to raise genuine issues of

material fact with regard to those claims, and summary judgment was

properly granted in favor of the defendants.              See Olabisiomotosho,

185 F.3d at 525.

     Williams failed to allege in both his second and proposed

third amended complaints that Stun Tech was acting under color of

state    law   or   that    it   conspired     with   a   state   actor.        See

Olabisiomotosho, 185 F.3d at 525; Cinel v. Connick, 15 F.3d 1338,

1343 (5th Cir. 1994).            Accordingly, Williams failed to state a

claim against Stun Tech, and the motion to dismiss was properly


                                         2
granted.   See Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir.

1999), petition for cert. filed, 68 U.S.L.W. 3657 (U.S. Apr. 10,

2000)(No. 99-16).    In addition, the district court did not abuse

its discretion in denying the motion to amend because it would have

been futile.     See Martin's Herend Imports, Inc. v. Diamond & Gem

Trading United States of America Co., 195 F.3d 765, 771 (5th Cir.

1999).

     AFFIRMED.




                                  3